Citation Nr: 1034686	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-03 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a stomach disorder, to include as due to an undiagnosed 
illness and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a right 
hand fracture.

4.  Entitlement to a compensable disability rating for chronic 
rhinitis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to August 
2001, August 2004 to October 2004, and January 2005 to November 
2005.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In support for his claims, the Veteran provided testimony before 
a Decision Review Officer (DRO) at the RO in September 2008 and 
the undersigned Acting Veterans Law Judge at a hearing at the RO 
(Travel Board hearing) in April 2010.  The transcripts of both 
hearings have been associated with the claims file.

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of medical records and lay 
statements with a waiver of agency of original jurisdiction (AOJ) 
consideration.  38 C.F.R. § 20.1304 (2009).  Therefore, the Board 
may properly consider such evidence.

With respect to the Veteran's claim of entitlement to service 
connection for a stomach disorder, the Board notes that an April 
2002 rating decision denied service connection for cholecystitis, 
claimed as stomach condition.  In July 2006, the Veteran again 
claimed entitlement to service connection for a stomach 
condition.  In the October 2007 rating decision on appeal, the RO 
again denied service connection for cholecystitis, claimed as 
stomach condition.  In this regard, the RO noted that, while the 
Veteran claimed that his stomach ailment differed from the 
condition he originally claimed service connection for, his 
reported symptoms and aggravating factors were similar to those 
which he was denied service connection.  The Board notes that a 
change in diagnosis or specificity of the claim must be carefully 
considered in determining the etiology of a potentially service-
connected condition and whether the new diagnosis is a 
progression of the prior diagnosis, correction of an error in 
diagnosis, or development of a new and separate condition. 38 
C.F.R. § 4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  
In the instant case, while the November 2008 VA examiner 
indicated that the Veteran likely had irritable bowel syndrome, 
it is still unclear whether a stomach disorder has been 
definitively diagnosed.  Moreover, the Veteran's current stomach 
complaints and reported symptoms are the same as at the time of 
the April 2002 rating decision.  Therefore, the Board finds that 
the Veteran's current claim for service connection for a stomach 
disorder is based on the same diagnosis and factual basis as the 
time the case was last decided, therefore, new and material 
evidence is necessary to reopen the claim.  Id.

The Board notes that the RO reopened the Veteran's claim of 
entitlement to service connection for a stomach disorder in the 
October 2007 rating decision.  Regardless of the RO's actions, 
the Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 
3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this claim 
before proceeding to readjudicate the underlying merits of this 
claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  

During the aforementioned April 2010 hearing, the Veteran 
appeared to be raising a claim to reopen his previously 
denied claim of entitlement to service connection for 
tinnitus. This issue has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The merits of the Veteran's service connection and increased 
rating claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in April 2002, the RO denied 
service connection for cholecystitis, claimed as a stomach 
condition.

2.  Evidence added to the record since the final April 2002 RO 
denial is not cumulative or redundant of the evidence of record 
at the time of the decision and raises a reasonable possibility 
of substantiating the Veteran's claim for service connection for 
a stomach disorder.


CONCLUSIONS OF LAW

1.  The April 2002 RO decision that denied service connection for 
cholecystitis, claimed as a stomach condition, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a stomach 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claim of entitlement 
to service connection for a stomach disorder is completely 
favorable and, in that regard, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Consideration of the merits of the 
Veteran's claim is deferred, however, pending additional 
development consistent with the VCAA.

The RO originally denied service connection for cholecystitis, 
claimed as a stomach condition, in an April 2002 rating decision 
because there was no evidence of a chronic stomach disorder 
during service and after service.  The RO notified the Veteran of 
that decision, but he did not initiate an appeal.  Therefore, 
that decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran filed a claim to reopen a previously denied claim for 
service connection for a stomach disorder in July 2006.  Because 
the Veteran's claim to reopen service connection was filed after 
2001, the amended regulations are applicable.  See 66 Fed. Reg. 
at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) 
has held that, in determining whether new and material evidence 
has been submitted to reopen a claim, it is necessary to consider 
all evidence added to the record since the last time the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (emphasis added).  

Upon reviewing the evidence received since the April 2002 rating 
decision, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, in post-deployment 
health assessment reports dated in September 2005, July 2006, and 
January 2007, the Veteran reported having experienced diarrhea 
and frequent indigestion both during and post-service.  His post-
service VA treatment records also reflect complaints of, and 
treatment for, bouts of diarrhea since his deployment in 2005.  
He also has been assessed with suspect irritable bowel syndrome.  
See, e.g., VA treatment records dated in June 2006, March 2007, 
and August 2008.
  
Thus, presuming the credibility of this evidence, these records 
present evidence that the Veteran has a stomach disorder with 
symptomatology that he has experienced since service.  This 
evidence is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the Veteran's claim.  
Thus, as new and material evidence has been received, the 
Veteran's claim for service connection for a stomach disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for a 
stomach disorder is granted.


REMAND

Before addressing the merits of the issues of service connection 
for a stomach disorder, bilateral hearing loss, and residuals of 
a right hand fracture, and a compensable disability rating for 
chronic rhinitis, the Board finds that additional development of 
the evidence is required.

First, there are no post-service treatment records with regard to 
treatment for the disabilities currently on appeal dated after 
September 2008.  During his Travel Board hearing in April 2010, 
the Veteran indicated that he receives treatment from the VA 
medical centers (VAMCs) in Topeka, Kansas City, and Leavenworth.  
In this regard, VA's duty to assist includes obtaining records of 
the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
Additionally, the Veteran testified that he received private 
treatment through Kansas University Medical Center.  Therefore, 
on remand, the Veteran should be requested to identify any 
outstanding treatment records relevant to his claims on appeal.  
Thereafter, all identified records, to include those dated from 
September 2008 to the present from the Topeka, Kansas City, and 
Leavenworth VA facilities should be obtained for consideration in 
his appeal.  

Next, with regard to the Veteran's stomach disorder, he has 
asserted during the course of the appeal that it is the result of 
an undiagnosed illness incurred during his tour of duty in Iraq 
in 2005.  This raised claim has not been adequately developed for 
the Board's review at this time.  Moreover, despite the Veteran's 
competent assertions that he has experienced irritable bowel 
syndrome or related symptomatology since active duty in 2005, lay 
statements echoing such contentions, and VA treatment records 
showing continuous treatment for diarrhea since 2006, neither a 
December 2007 VA general examination nor a November 2008 VA 
examination that diagnosed the Veteran with possible irritable 
bowel syndrome provided nexus opinions as to the etiology of the 
Veteran's stomach disorder, including whether it is due to an 
undiagnosed illness.  Thus, a remand is necessary for such an 
examination and opinion.  

With regard to the Veteran's residuals of a right hand fracture, 
a remand is necessary to obtain a medical nexus opinion regarding 
the etiology of such disorder.  In this regard, in disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, a review 
of the Veteran's service treatment records reveals no complaints 
of, or treatment for, any right hand injury during service.  
However, during hearings in September 2008 and April 2010, the 
Veteran reported injuring his right hand during deployment to 
Iraq.  Specifically, he reported that his right hand was caught 
in the door of a vehicle when he attempted to close the door.  In 
this regard, the Veteran is competent to provide testimony 
regarding injuries he sustained during service.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, such contention is consistent 
with the places, types, and circumstances of the Veteran's 
service.  38 U.S.C.A. § 1154(a).  Therefore, the Board finds that 
there is competent and credible evidence of an in-service injury 
to the Veteran's right hand.

Post-service, the Veteran asserts that he has continued to 
experience difficulties in his right hand.  During the 
aforementioned Travel Board hearing, it was also noted that the 
Veteran was unable to separate his second and third fingers, and 
that the knuckles on his right hand were swollen.  See Travel 
Board hearing transcript dated in April 2010.  Furthermore, 
during a VA examination in December 2007, while the VA examiner 
provided no diagnosis for the Veteran's right hand disorder, he 
noted that the third and fourth fingers of the right hand could 
not be separated without using the other hand.  See VA 
examination report dated in December 2007.

Thus, in light of competent and credible statements regarding an 
in-service injury and continuous symptomatology since service, 
current exhibition of symptomatology in the right hand, and the 
Court's holding in McLendon, supra, a comprehensive VA medical 
examination and opinion are needed to determine the exact nature 
and etiology of the Veteran's right hand disorder and whether any 
current such disorder is related to his military service.  

Next, in reference to the Veteran's bilateral hearing loss, a 
remand is also necessary to determine the etiology of any hearing 
loss determined to be present.  In this regard, while the Veteran 
showed no signs of hearing loss during service, his DD Form 214 
shows that he was a rifleman during service, which would indicate 
exposure to significant noise levels during service.  Post-
service, the Veteran was provided a VA audiology examination in 
December 2007.  The audiology examination failed to find hearing 
loss within the thresholds required by 38 C.F.R. § 3.385.  
However, since that time, the Veteran has asserted that his 
hearing has worsened and that he cannot hear others when they 
speak to him.  See Travel Board hearing transcript dated in April 
2010.  Thus, another VA examination is necessary to determine 
whether the Veteran currently has any hearing loss and whether 
such hearing loss is related to his periods of active duty and 
any acoustic trauma he experienced during service.

Finally, a contemporaneous VA examination is necessary to 
determine the current nature and severity of the Veteran's 
chronic rhinitis, currently rated under Diagnostic Codes 6522 
(allergic or vasomotor rhinitis) and 6513 (chronic maxillary 
sinusitis).  In this regard, during a VA examination in November 
2008, the VA examiner noted that the Veteran had chronic 
sinusitis and polyp in the maxillary sinus since 1998, during 
service.  In May 2006, he reported having four sinus infections 
per year, with obstruction in the left greater than the right.  
In July 2006, he underwent septoplasty, left maxillary 
antrostomy, and bilateral inferior turbinate trims.  During the 
November 2008 VA examination, it was noted that an examination 
was not performed, rather such was conducted based on a review of 
the record.  The VA examiner provided a diagnosis of chronic 
pansinusitis noted without significant interval change.  The 
osteomeatal complexes are patent bilaterally.  The VA examiner 
indicated that the Veteran was stable by record review.  See VA 
examination report dated in November 2008.  

However, since then, the Veteran has complained of worsening 
symptoms, including ongoing breathing problems, headaches, 
swelling, bleeding, congestion, and frequent use of nasal spray.  
See Travel Board hearing transcript dated in April 2010.  All of 
these symptoms may be indications that his disability has 
worsened, and an examination is needed to determine whether this 
is the case.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month-old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  Undertake any efforts necessary to ensure 
compliance with the VA's duties to notify and 
assist the Veteran, consistent with the 
provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2010) and 
38 C.F.R. 
§ 3.159 (2009), to include notifying him of 
the information and evidence needed to 
substantiate his claims for service 
connection for a stomach disorder, to include 
as due to an undiagnosed illness.  Specific 
notice should be furnished as to the law and 
regulations governing his claim for service 
connection as due to undiagnosed illness, 
including 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claims on appeal.  After securing any 
necessary authorization from him, obtain all 
identified treatment records, to include 
those from the Topeka, Kansas City, and 
Leavenworth VA facilities dated from January 
2008 to the present and Kansas University 
Medical Center.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
is to be afforded a VA Persian Gulf 
examination in order to ascertain the nature, 
the approximate onset date, and etiology, of 
his claimed stomach disorder, to include as 
due to an undiagnosed illness.  The claims 
folder must be furnished to the examiner for 
use in the study of this case and the report 
of the examination should reflect whether the 
claims folder was actually made available to 
and reviewed by the examiner. 

The examination should entail a review of the 
relevant medical evidence in the claims file, 
the taking of a complete medical history, as 
well as the conduct of a physical examination 
and any tests deemed necessary by the 
examiner.  

The examiner should identify any objective 
evidence of the Veteran's claimed stomach 
disorder; render a diagnosis with respect to 
each claimed symptom which is due to a known 
clinical diagnosis; and provide an opinion 
with respect to each currently diagnosed 
disorder as to whether it is likely, 
unlikely, or at least as likely as not that 
the disorder is etiologically related to the 
Veteran's military service.  The examiner 
should also specifically identify any 
objectively demonstrated symptoms that are 
not attributable to a known clinical 
diagnosis and state whether such constitute a 
medically unexplained chronic multisymptom 
illness.  The examiner should further 
indicate whether such disabilities existed 
for 6 months or more or whether they exhibit 
intermittent worsening over a 6 month period.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's stomach 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded a VA examination by an 
appropriate specialist to determine the 
nature and etiology of any disorder in the 
right hand, including residuals of a right 
hand fracture or injury.  The claims file 
must be made available for review of his 
pertinent medical and other history, 
particularly the records of any relevant 
treatment. 

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate: 

(a) whether the Veteran currently has any 
disorder of the right hand, including any 
residuals of a right hand fracture or injury; 
and 

(b) if so, whether it is at least as likely 
as not (50 percent or more probable) any such 
disorder the Veteran has is associated with 
his active duty in Iraq, where he competently 
and credibly stated he injured his right hand 
when it was caught in the door of a vehicle.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's right hand 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

5.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded a VA examination by an 
appropriate specialist to determine the 
nature and etiology of his bilateral hearing 
loss.  The claims file must be made available 
for review of his pertinent medical and other 
history.  

The examination should include any necessary 
diagnostic testing or evaluation, 
particularly an audiogram for both ears.  The 
results of the audiograms should be 
specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate whether the 
Veteran currently has hearing loss in either 
ear, and if so, whether it is at least 
as likely as not (50 percent or more 
probable) the hearing loss is associated with 
service, including any acoustic trauma he 
experienced.  

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record, regarding 
the incurrence of the Veteran's bilateral 
hearing loss and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

6.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded a VA examination by an 
appropriate specialist to determine the 
current extent and severity of his chronic 
rhinitis.  The claims file must be made 
available for review of his pertinent medical 
and other history.  

The examination should include any necessary 
diagnostic testing or evaluation.  The 
examination report should include a 
discussion of all current manifestations of 
the Veteran's chronic rhinitis, including any 
incapacitating episodes and their frequency, 
headaches, pain, purulent discharge or 
crusting, tenderness, polyps, any obstruction 
of either nasal passage and the percentage of 
obstruction, and any use of antibiotics for 
treatment.

The examiner is also to indicate the effect 
the Veteran's chronic rhinitis has on his 
ability to obtain and maintain gainful 
employment.  

7.  Following completion of the above, 
readjudicate the  claims of service 
connection for irritable bowel syndrome, 
residuals of a right hand fracture, and 
bilateral hearing loss, and a compensable 
disability rating for chronic rhinitis in 
light of the VA examinations provided and any 
additional medical evidence received since 
the issuance of the statement of the case in 
December 2008.  If the claims are not granted 
to the Veteran's satisfaction, send him and 
his representative a supplemental statement 
of the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including 38 C.F.R. § 3.317.  
The Veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case before 
returning the file to the Board for further 
appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


